DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US Pub 2021/0270519).
As of claim 1, Yoon discloses a knock detection device (see fig. 1A; also see abstract), comprising:
 a proximity sensor (via human body sensor 162); 
at least one sound sensor (via knock-on sensor 164); and 

said proximity sensor and said sound sensor being respectively electrically connected to said signal processing unit (via human body sensor 162 and knock-on sensor 164 connected to the controller 100; see fig. 1A); and 
said signal processing unit at least one of receiving or processing a signal of said sound sensor according to a signal of said proximity sensor (via controller 100 at least one of receiving or processing a signal of the knock-on sensor 164 according to a signal of the human body sensor 162; see paragraph [0021] and [0087]-[0088]). 
As of claim 9, Yoon discloses that the sound sensor is a microphone or a piezoelectric sensor (knock-on sensor is a microphone; see paragraph [0045]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub 2021/0270519) in view of Kosugi (US Pub 2020/0363857).
As of claims 7-8, Yoon discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that said proximity sensor is an eddy current type, a capacitive type, an inductive type, a thermal inductive type, a magnetic type, an ultrasonic type, a photoelectric type or a microwave radar type proximity sensor. Yoon also does not explicitly disclose that said proximity sensor includes an infrared LED and an infrared receiving tube for detecting at least one of a presence or a movement of a user based on an infrared reflection principle.
	Kosugi discloses that a proximity sensor is an infrared sensor comprising a light-emitting part and a light receiving part (see paragraph [0039]). Kosugi further discloses that the proximity sensor could be an ultrasonic sensor (see paragraph [0040]).
	From the teaching of Kosugi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Yoon to include an ultrasonic or IR proximity sensor as taught by Kosugi since it is well known in the art that the infrared, ultrasonic UWB radars are utilized as proximity sensors.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub 2021/0270519) in view of Bulek et al. (US Pub 2021/0144499).

Bulek discloses a system configured to detect a tap event on a surface of a device using plurality of microphones (see abstract).
From the teaching of Bulek it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Yoon to use multiple microphones as taught by Bulek in order allow the device to perform multiple functions utilizing two microphones (see paragraph [0088]).

Claims 13-16, 2-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub 2021/0270519) in view of Yun et al. (KR 102096957B1, please see English translation from SEARCH).
As of claim 13, Yoon discloses a household appliance (via refrigerator 1), comprising: a panel having a front side provided for knocking and a back side (via door; see fig. 1B) and a knock detection device according to claim 1 (via knock-on sensor 164; see fig. 1A), however Yoon does not explicitly disclose that said knock detection device disposed inside the household appliance on said back side of said panel.
Yun discloses a household appliance comprising a knock detection device 82 disposed inside the household appliance on back side of a panel 50 (see fig. 10 and description of the fig. 10 on Page 8).
From the teaching of Yun it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the appliance of Yoon to include a 
As of claim 14, Yun discloses that said knocking detection device is connected to said back side of said panel by clamping, snap connection, thread connection, adhesive connection, rivet connection or welding connection (see knock sensing device 82 in fig. 5).  
As of claim 15, Yoon discloses that the knock detection device recognizes at least one tap on said panel selected from the group including: a single-contact tap, a multi-contact tap, a single tap, multiple taps, a tap at a specific beat (via detecting a predetermined knock pattern; see paragraphs [0059] and [0090]).  
As of claim 16, Yoon discloses that the household appliance is a range hood, a refrigerator, an oven, a food processor, a washing machine, an intelligent faucet or an intelligent toilet (via refrigerator 1).
As of claim 2, Yun at least one of a support structure at least partially surrounding said proximity sensor or a support structure at least partially surrounding said sound sensor (see page 8; also see fig. 10 “a receiving portion case 587 may be mounted under the door liner 58 to extend to a rear surface of the panel assembly to form a space in which the knock sensing device 82 is accommodated”).  
As of claim 3, Yun discloses said support structure is at least one of higher than or flush with at least one of said proximity sensor or said sound sensor (As shown in the figure 10, a sensor opening 584 into which the knock sensing device 82 is inserted is formed under the door liner 58, and the sensor opening 584 is the knock sensing device 82 is formed to be inserted and mounted from the outside. A receiving portion case 587 
As of claim 4, Yun discloses that at least one of said support structure surrounding said proximity sensor has an inclined side wall or said support structure surrounding said sound sensor forms a cavity structure (via a cavity structure; see rejection of claim 3, also see fig. 10).  
As of claim 5, Yun discloses that a knock detection device 82 is supported in a housing 823, 825 (see fig. 11; also see page 16), however it does not explicitly disclose that the support structure is made of plastic or foam.  The Examiner takes official notice that it would have been obvious to one having ordinary kill in the art at the time the invention was filed to utilize metal, plastic or foam material as the support structure based on the design configuration of the refrigerator. 
As of claim 6, Yun discloses said support structure of the knock detection device is mounted on a back side of a panel provided for knocking (Yun discloses a household appliance comprising a knock detection device 82 disposed inside the household appliance on back side of a panel 50 (see fig. 10 and description of the fig. 10).
As of claim 10, Yun discloses that the microphone is configured as a bottom-receiving microphone having a sound-receiving portion aligned with a panel provided for knocking through a hole in said signal processing device (see fig. 11; also see page 8, “The knock detecting device 82 includes a microphone module 821 for detecting a 
As of claim 12, combination of Yoon and Yun discloses all the limitations of the claimed invention as mentioned in claim 2 above, Yun discloses the housing structure for the knock detection device however it does not explicitly disclose a sound-proof layer composed of potting sealant, conformal coating or foam.  However, it would have been obvious to one having ordinary skill in the art to utilize soundproofing materials such as acousting insulation or soundproof foam to reduce false detections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mensah et al. (US Pub 2021/0217438) discloses knocking detection device comprising a proximity sensor and a microphone (see fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683